PER CURIAM:
From a decision and order of the National Labor Relations Board finding that National Spinning Company had bargained in good faith with Textile Workers Union of America, but that it had engaged in certain unfair labor practices and not engaged in others, the Union and the Company petitioned for review by this court. Each prays that the findings adverse to it be set aside; the Union that we direct the entry of an order granting it additional relief; and the Company that we deny enforcement of all parts of the order. The National Labor Relations Board petitioned for enforcement of its order as entered.
Upon consideration of the record as a whole, we are of opinion that the Decision and Order of the National Labor Relations Board of February 10, 1969, both granting and withholding relief, was supported by substantial evidence and ought to be enforced. 29 U.S.C. § 160(e) and (f). All findings of the Board relating to the employees Pait and Benton were supported by uncon-tradicted testimony, and abundant evidence in the record fully supports the Board’s other findings. ■
Petitions for review denied and enforcement granted.